Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons of Allowance	

The Status of Claims

Claims 1-3,5-6,8-13 are pending. 
Claims 1-3,5-6,8-13 are allowed. 

I. The following is an examiner's statement of reasons for allowance:
	
The rejection of Claims 1-3,5-6,8, and 9 under 35 U.S.C. §102 as being allegedly anticipated by WO 2011/060228 to Natarajan et al. and  W02009/067417 to Natarajan et al is withdrawn due to the modification of the claims and applicant’s convincing arguments about the differences between the prior art and the claimed invention.
The rejection of Claims 1-13 under 35 U.S.C. § 103 as being unpatentable over Natrajan W02009/067417) and W02008067055 to Jiang, Natrajan (WO 2011/060228), and Natrajan A, et al. Analytical Biochemistry 406 (2010): 204-213 ("Natrajan 2010"). is withdrawn due to the modification of the claims and applicant’s convincing arguments about the differences between the prior art and the claimed invention. as well as convincing evidence and data of unexpected properties of the claimed compounds provided by Dr. Jiang’s 
The rejection of Claims 1-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12, and 15-18 of U. S. Pat. No. 8,778,624 "). is withdrawn due to the modification of the claims and applicant’s convincing arguments about their differences in the categories of the invention.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

2/24/2022